 

 

Case 3:21-cv-00521-JFS Document3 Filed 03/23/21 Page 1of4

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

 

MARIA J. DISEN a/k/a Maria
Jimenez Disen-Colon,

Plaintiff, CIVIL ACTION NO. 3:21-CV-00521

Vv. (SAPORITO, M.J.) _
BAYVIEW LOAN SERVICING, SS BA Pree
LLC, : fp MAP 29 a)

| | Pep V) CF 299
~_ ee,
Defendant. Ee
MEMORANDUM

 

On March 22, 2021, the plaintiff, MariaJacqueline Dicent,! lodged
her pro se complaint with the clerk, together with a motion for leave to
proceed in forma pauperis in this action. (Doc. 1; Doc. 2.)

The plaintiff has filed her pro se complaint in the wake of her
unsuccessful defense against a state court foreclosure action. Bayview

Loan Servicing, LLC v. Disen, No. 8505 CV 2019 (Monroe Cty. (Pa.)

 

1 The plaintiff's pro se complaint and attached exhibits indicate that

her legal name is now MariaJacqueline Dicent, but she previously has
been known as Maria J. Disen and Maria Jimenez Disen-Colon. The
caption of the underlying state foreclosure action identified her as “Maria
J. Disen a/k/a Maria Jimenez Disen-Colon,” and she has echoed that style
in the caption of this case. In prior bankruptcy proceedings, she was
identified as “Maria J. Disen Colon,” “Maria Jimenez Colon Disen,” and
“Maria J. Disen-Colon.”
 

Case 3:21-cv-00521-JFS Document 3 Filed 03/23/21 Page 2 of 4

C.C.P. May 28, 2020) (granting summary judgment in favor of plaintiff-
mortgagee), appeal dismissed, No. 1292 EDA 2020, 2020 WL 6336065
(Pa. Super. Ct. Oct. 29, 2020), allocatur denied mem. per curiam, No. 700
MAL 2020, 2021 WL 911199 (Pa. Mar. 10, 2021).

The plaintiffs primary federal claim—which was also her primary
defense in the state court foreclosure action—is that the mortgagee’s
collection and foreclosure activities violated a discharge order and an
order avoiding judgment lien entered in bankruptcy proceedings. See
Discharge of Debtor, In re Disen Colon, No. 5:04-bk-52421 (Bankr. M.D.
Pa. Aug. 30, 2004), ECF No. 7; Order Avoiding Judgment Lien, In re
Disen Colon, No. 5:04-bk-52421 (Bankr. M.D. Pa. May 17, 2006), ECF No.
23. She contends that the mortgagee’s conduct constitutes civil contempt.

In addition, the plaintiff contends that the mortgagee’s conduct
violated the Fair Debt Collection Practice Act, 15 U.S.C. §§ 1692e, 1692),
and that the foreclosure action constituted a violation of her Fourteenth

Amendment due process rights, made actionable by 42 U.S.C. § 1983.2

 

2 We note, however, that the mortgagee is a private entity, and
merely prevailing in litigation does not convert its conduct into state
action. See generally Clapp v. LeBoeuf, Lamb, Leiby & MacRae, 862 F.
Supp. 1050, 1059 (S.D.N.Y. 1994).

2.

 
Case 3:21-cv-00521-JFS Document3 Filed 03/23/21 Page 3 of 4

For relief, she seeks an injunction staying the writ of foreclosure and an
award of compensatory, statutory, and punitive damages.

A bankruptcy court has the statutory authority to impose civil
contempt sanctions for a creditor’s violation of a bankruptcy discharge
order it has entered. See Taggart v. Lorenzen, 139 S. Ct. 1795, 1801
(2019). Moreover, the discharge of debts and the determination of the
validity of liens fall within the “core” proceedings a bankruptcy court may
properly decide. See 28 U.S.C. § 157(b)(2); In re SemCrude, L.P., 864 F.3d
280, 289 n.3 (8d Cir. 2017); In re Midstate Mortg. Investors, Inc., 105 Fed.
App’x 420, 422 (8d Cir. 2004); In re McCabe, 588 B.R. 428, 438 (E.D. Pa.
2018), appeal filed, No. 18-2219 (38d Cir. June 1, 2018). “Civil contempt
proceedings arising out of core matters are themselves core matters.” In
re Skinner, 917 F.2d 444, 448 (10th Cir. 1990); see also In re Stephen W.
Grosse, P.C., 84 B.R. 377, 386 (Bankr. E.D. Pa. 1988) (“The referral of
jurisdiction to adjudicate core proceedings includes the jurisdiction to
adjudicate civil contempt arising within the core proceeding.”), aff'd, 96
B.R. 29 (E.D. Pa.), affd mem. sub nom. Dubin v. Jakobowski, 879 F.2d
856 (8d Cir. 1989); accord In re Lands End Leasing, Inc., 220 B.R. 226,

233 (Bankr. D.N.J. 1998).

 
Case 3:21-cv-00521-JFS Document3 Filed 03/23/21 Page 4 of 4

Based on the allegations of the complaint, it appears to us that the
proper venue for this action is the bankruptcy court that adjudicated the
debt discharge and lien determination orders upon which the plaintiffs
primary claim for federal relief is based. See Standing Order No. 16-3
(M.D. Pa. Mar. 11, 2016) (referring “any and all cases under title 11 and
any and all proceedings arising under title 11 or arising in or related to
a case under title 11” to the bankruptcy court); see also 28 U.S.C. § 157(a).
Accordingly, the matter will be transferred to the United States
Bankruptcy Court for the Middle District of Pennsylvania for further

proceedings.®

  

 

Dated: March 23, 2021 acti k- A egrte RP.
OSEPH F. SKPORITO, JR.

United StatesMagistrate Judge

 

3 The transfer or reference of a case to bankruptcy court is a non-
dispositive matter on which a magistrate judge may rule pursuant to 28
U.S.C. § 636(b)(1)(A) and Fed. R. Civ. P. 72(a). See Searcy v. Knostman,
155 B.R. 699, 702 (S.D. Miss. 1993); accord Marascalco v. Marascalco,
No. 4:20-CV-37-DMB-JMV, 2020 WL 1978877, at *2 n.2 (N.D. Miss. Apr.
24, 2020); Spring Street Partners-IV, L.P. v. Lam, Civil Action No. H-08-
107, 2009 WL 196954, at *1 n.1 (S.D. Tex. Jan. 27, 2009).

_4-

 

 
